Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claim 1 reads as follows: “A peptide consisting of an amino acid sequence of SEQ ID NO: 1.”. Since the claim language is closed with regard to SEQ ID NO: 1, the claim reads on a sequence with 100% identity to present SEQ ID NO: 1 and the same length (i.e. 5mer of ProAsnArgTyrPro). The closest prior art (WO 2008/134659) teaches a 7mer (i.e. SEQ ID NO: 6 - AspProAsnArgTyrProSer) wherein residues 2-6 have 100% identity to present SEQ ID NO: 1. Other prior art including U.S. Patent Application Publication 2018/0237475 teach 28mers with 100% identity to present SEQ ID NO: 1 (see SEQ ID NO: 144). In addition, while the present 5mer of SEQ ID NO: 1 is a fragment of various naturally occurring polypeptides (e.g. PH1982 of Pyrococcus horikoshii, APE1425 of Aeropyrum pernix, fabZ1 of Lactococcus lactis, rabbit IL-1b, heterodisulfide reductase of Methanococcus jannaschii, etc.), the function of present SEQ ID NO: 1 (i.e. skin whitening) is different from the naturally occurring polypeptides.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER D STEELE/            Primary Examiner, Art Unit 1658